Citation Nr: 1014341	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1998 to 
October 2002; he thereafter served in a reserve component 
with active periods from January 2003 to May 2004, and from 
August 2005 to July 2006.  A period from January 15 to 
December 19, 2003, was active duty service under Title 10.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Although the Veteran filed a timely notice of disagreement 
regarding a claim for a higher rating for service-connected 
psychiatric disability, in a January 2008 statement, the 
Veteran's representative indicated that the Veteran would be 
satisfied with a 30 percent rating.  The 30 percent rating 
was awarded a few days later, and the RO treated the appeal 
as having been satisfied.  The Board will do likewise.  A 
claim of service connection for tinnitus was also satisfied 
by the RO's award of service connection in March 2007.

Additionally, the Veteran was scheduled for a hearing before 
the Board in March 2010; however, in a March 2010 statement, 
the Veteran's representative withdrew the request for a 
hearing.  Under these circumstances, the Board finds that the 
Veteran has been afforded his right to a hearing and that his 
request to testify before the Board has been withdrawn.  See 
38 C.F.R. §§ 20.700, 20.704 (2009).


FINDING OF FACT

The Veteran does not have hearing impairment as defined by 
VA.




CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2006 notice letter the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the August 2006 letter, 
the RO provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the August 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Milwaukee VA Medical Center (VAMC) as his treatment provider.  
Available records from that facility were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in October 2005 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  The 
medical opinion considers the statements of the Veteran, and 
provides a conclusion that is supported by audiometric test 
results.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

In a July 2006 statement, the Veteran contends that his 
hearing loss is attributable to his periods of active 
military service.  Specifically, in an August 2006 statement, 
he attributes hearing loss to tactical vehicle noise to which 
the Veteran was exposed while stationed in Iraq.  Thus, the 
Veteran contends that service connection is warranted for 
hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals that the Veteran's 
January 1998 enlistment examination report indicates auditory 
thresholds of:  10 decibels at 500 Hertz, 20 decibels at 1000 
Hertz, zero decibels at 2000 Hertz, zero decibels at 3000 
Hertz, and zero decibels at 4000 Hertz in the right ear; and 
15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, zero 
decibels at 2000 Hertz, zero decibels at 3000 Hertz, and zero 
decibels at 4000 Hertz in the left ear.  A July 1998 
audiogram report indicates auditory thresholds of:  10 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 10 decibels 
at 2000 Hertz, -5 decibels at 3000 Hertz, and -5 decibels at 
4000 Hertz in the right ear; and 15 decibels at 500 Hertz, 
20 decibels at 1000 Hertz, zero decibels at 2000 Hertz, 5 
decibels at 3000 Hertz, and 5 decibels at 4000 Hertz in the 
left ear.  A July 2001 audiogram report indicates auditory 
thresholds of:  20 decibels at 500 Hertz, 25 decibels at 1000 
Hertz, 5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, 
and zero decibels at 4000 Hertz in the right ear; and 
15 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, zero decibels at 3000 Hertz, and 
zero decibels at 4000 Hertz in the left ear.  

A January 2003 examination report indicates auditory 
thresholds of:  15 decibels at 500 Hertz, 25 decibels at 1000 
Hertz, 10 decibels at 2000 Hertz, zero decibels at 3000 
Hertz, and zero decibels at 4000 Hertz in the right ear; and 
20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 5 
decibels at 4000 Hertz in the left ear.  These results do not 
reflect hearing impairment as defined by 38 C.F.R. § 3.385.

In October 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran's STRs indicated that the Veteran had hearing within 
normal limits and that there were no complaints of hearing 
loss in service.  At the examination, the Veteran reported 
in-service noise exposure to mounted machine gun fire.  The 
examination audiogram report indicates auditory thresholds 
of:  15 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 15 
decibels at 2000 Hertz, zero decibels at 3000 Hertz, and 5 
decibels at 4000 Hertz in the right ear; and 15 decibels at 
500 Hertz, 20 decibels at 1000 Hertz, 10 decibels at 2000 
Hertz, 10 decibels at 3000 Hertz, and 5 decibels at 4000 
Hertz in the left ear.  The Veteran's speech recognition 
scores were 98 percent for the right ear and 100 percent for 
the left ear under the Maryland CNC Test.  The examiner 
diagnosed the Veteran with normal hearing bilaterally.  

The Board is bound by the provisions of 38 C.F.R. § 3.385, 
and these provisions require that loss of hearing acuity 
reach a certain level before it may be conceded that a 
claimant has impaired hearing for VA disability compensation 
purposes.  The examination results reported above do not 
reflect that the Veteran meets this definition.  
Consequently, the Veteran's claim of service connection must 
be denied despite his arguments to the contrary.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence that the Veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores do not represent "impaired 
hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).  Consequently, service connection for 
hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of 
service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


